



Exhibit 10.14


RESTRICTED STOCK AWARD (RSA) AGREEMENT
UNDER THE
ACTUANT CORPORATION 2017 OMNIBUS INCENTIVE PLAN
(Director Grant)


This Restricted Stock Award Agreement (the “Agreement”) between Actuant
Corporation and the Grantee is effective as of the date set forth in the Plan’s
online administrative system. Actuant Corporation and the Grantee hereby agree
as follows:


1.    Number of RSAs Awarded.  Actuant Corporation, a Wisconsin corporation
(hereinafter called the “Company”) hereby grants to the Grantee as of the date
set forth in the Plan’s online administrative system that number of shares of
Common Stock of the Company set forth in the Plan’s online administrative
system, subject to the restrictions set forth in Paragraph 4 of this Agreement
(“RSAs Awarded”).


2.     Plan.  The RSAs Awarded are granted under and subject to the terms of the
Actuant Corporation 2017 Omnibus Incentive Plan (herein called the “Plan”).  In
the event of any conflict between any provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall control.  Terms defined
in the Plan where used herein shall have the meanings as so defined.  Grantee
hereby acknowledges receipt of a copy of the Plan.       


3.    Dividend Equivalents.  The Grantee shall not receive payments equivalent
to dividends or other distributions with respect to shares of Common Stock
underlying the RSAs Awarded during the Restricted Period. 


4.     Restrictions.  Subject to the Grantee’s continued service as a member of
the Board of Directors of the Company (a “Director”) and except as otherwise
provided herein or in the Plan, the RSAs Awarded shall vest and become
nonforfeitable only as set forth in the following
table:                                                                   
                       
Months from Date of Grant
 
Vested Percentage of RSUs Awarded
After 11 Months
 
100%



The period of time during which the RSAs Awarded are not vested, and therefore
are forfeitable, is referred to as the “Restricted Period”.  If the Grantee’s
service as a Director terminates during the Restricted Period, the RSAs Awarded
shall be forfeited to the Company on the date of such termination of service,
without any further obligations of the Company to the Grantee and all rights of
the Grantee with respect to the RSAs Awarded shall terminate.  Notwithstanding
the foregoing, in the event that the Grantee’s service as a Director is
terminated because of the Grantee’s death, the RSAs Awarded shall immediately
become fully vested and nonforfeitable. Further, in the event that the Grantee
terminates service as a Director because of disability, the Committee or its
designee may, in its discretion, determine that the RSAs Awarded, or a portion
thereof, shall immediately become fully vested and nofrofeitable. 


5.    Custody.  The RSAs awarded may be credited to Grantee in book entry form
and shall be held, in custody by the Company (or by a third-party trustee duly
authorized by the Company) until the applicable restrictions have expired.  If
any certificates are issued for the RSAs Awarded or any of the Proceeds (as
defined in Paragraph 7 of this Agreement) during the Restricted Period, such
certificates shall bear an appropriate legend as determined by the Company
referring to the applicable terms, conditions and restrictions and the Grantee
shall deliver a signed, blank stock power to the Company relating thereto.


6.    Expiration of Restrictions on RSAs Awarded and Tax Withholding.  The
restrictions described in Paragraph 4 of this Agreement shall expire with
respect to the gross number of shares of Common Stock of the Company equal to
the number of RSAs Awarded to the Grantee following the expiration of the
Restricted Period, and in any event, no later than 2½ months after the end of
the calendar year in which the Restricted Period expires.  If withholding of
taxes is not required, none will be taken. If withholding is required, in
satisfaction of any withholding obligations under federal, state or local tax
laws, the Company may (i) require the Grantee to pay to the Company in cash the
entire amount or any portion of any taxes which the Company is required to
withhold, or (ii) require the Grantee to authorize any properly authorized
third-party to sell the number of shares of Common Stock that are the subject of
the RSAs Awarded having a Fair Market Value equal to the sums required to be
withheld, and to remit the proceeds thereof to the Company for payment of the
taxes which the Company is required to withhold with respect to the RSAs
Awarded.  For purposes of administrative ease, the number of any shares of
Common Stock sold may be rounded up or down to the nearest whole share.  The
Grantee shall be responsible for any taxes relating to the





--------------------------------------------------------------------------------





RSAs Awarded and the surrender thereof not satisfied by the methods described
above for the Company’s satisfaction of its withholding obligations. Unless
otherwise determined by the Company, the Grantee shall be entitled to elect, in
accordance with procedures determined by the Company, the method of satisfying
his or her withholding obligations, and, in the event no such election is
properly made, the Company shall require the shares to be sold using the method
described in (ii) above.


7.    Rights During Restricted Period.  The Grantee, during the Restricted
Period, shall have the right to vote the shares of Common Stock that are the
subject of the RSAs Awarded; but shall have no rights to receive any stock
dividends, stock rights or other securities issued with respect to the RSAs
Awarded (collectively, the “Proceeds”), which Proceeds shall inure solely to the
benefit of the Company.  


8.    No Promise of Continued Service as a Director.  Neither the Plan, nor this
Agreement, nor the Award shall confer upon the Grantee any right to continue as
a Director, nor shall they affect the right of the Company to terminate the
Grantee’s service to the Company at any time.


9.    Changes of Control.  If a Change in Control (as defined in the Plan) of
the Company occurs when the Grantee is serving as a Director (but after the date
of grant and before the end of the Restricted Period), any RSAs Awarded, which,
by their terms, were not vested in full prior to the date of such Change in
Control shall become immediately vested and nonforfeitable upon the Change in
Control. The Restricted Period shall end on the date such vesting occurs.  


10.    Notices.  Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Grantee may be addressed to him/her at his/her address
as it appears on the Company’s records, or at such other address as either party
may hereafter designate in writing to the other.  Any such notice shall be
deemed to have been duly given if and when enclosed in a properly sealed
envelope addressed as aforesaid, and deposited, postage prepaid, in the United
States mail or sent via electronic means (fax or e-mail).


11.    Code Section 409A. This Agreement is intended to comply with, or
otherwise be exempt from, Code Section 409A. This Agreement shall be
administered, interpreted, and construed in a manner consistent with Code
Section 409A or an exemption therefrom. Should any provision of this Agreement
be found not to comply with, or otherwise be exempt from, the provisions of Code
Section 409A, such provision shall be modified and given effect (retroactively
if necessary), in the sole discretion of the Committee, and without the consent
of the Grantee, in such manner as the Committee determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Code Section
409A. If any of the payments under this Agreement are subject to Code Section
409A and the Company determines that the Employee is a “specified employee”
under Code Section 409A at the time of the Employee’s separation from service,
then each such payment will not be made or commence until the date which is the
first day of the seventh month after the Employee’s separation from service, and
any payments that otherwise would have been paid during the first six months
after the Employee’s separation from service will be paid in a lump sum on the
first day of the seventh month after the Employee’s separation from service or
upon the Employee’s death, if earlier. Such deferral will be effected only to
the extent required to avoid adverse tax treatment to the Employee under Code
Section 409A.


12.    Transferability of Award. Prior to the end of the Restricted Period
described in Paragraph 4 of this Agreement, RSAs Awarded may not be transferred
or encumbered by the Grantee, except by will or the laws of descent and
distribution, or pursuant to a qualified domestic relations order. 


13.    Prohibition Against Pledge, Attachment, etc. Except as otherwise herein
provided, this Award and any rights and privileges pertaining thereto shall not
be transferred, assigned, pledged or hypothecated by Grantee in any way, whether
by operation of law or otherwise, and shall not be subject to execution,
attachment or similar process.


14.    Wisconsin Contract. This award has been granted in Wisconsin and shall be
construed under the laws of that state.


Accepted as of the date of grant in accordance with, and subject to, the above
terms and conditions of this Agreement and of the Plan document, a copy of which
has been received by me.






                                                                                   
______________________________________
«First_Name» «Last_Name» (the “Grantee”)




206214-0033\20040164.14



